    Case 4:18-cr-00169-LGW-CLR Document 119 Filed 05/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )
                                          )
             v.                           )          CR 418-169
                                          )
KEEO MILLER                               )
                                          )


                                     ORDER

      Recognizing the sensitive nature of the information contained therein, and

pursuant to the Government’s motion to seal Exhibit A to its response to

Defendant’s motion for compassionate release, the Government’s motion is hereby

GRANTED, and the Clerk is directed to SEAL Exhibit A with access limited to the

parties and the Court until further Order of this Court.

      SO ORDERED this 7th day of May, 2021.




                                       _________________________________________
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
